Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/IB2018/058722 (international filing date: 11/06/2018) which claims priority from provisional application 62587706 (filed 11/17/2017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20200205116 A1, hereinafter ZHANG), in view of LI et al. (US 20200287678 A1, hereinafter LI).

Regarding claim 22, ZHANG teaches a method, comprising (in general, see fig. 13 and its para. 103-112 along with fig. 3-4 and their para. 45-55; see also fig. 14 and its para. 113-117 along with fig. 8-9 and their para. 65-69 for addition background information; NOTE (for clarification purposes): fig. 13 is performed by an UE upon receiving downlink information of fig. 3-4; and fig. 14 is also performed by an UE for requesting a BS to send and identify TRS information such as those of fig. 3-4):
generating an information as a part of a channel state information reference signal resource or resource set definition to indicate, to a user equipment, at least one of a channel state information reference signal resource or a synchronization signal block resource used for tracking reference signal purposes (see at least para. 107-109 along with fig. 14 and para. 45, NOTE (for clarification purposes): e.g. upon UE requesting, BS sends TRS information, which can be CSI-RS, to UE for TRS processing); and
 transmitting the information to the user equipment to make the user equipment aware of the at least one channel state information reference signal resource within one or more channel state information reference signal resource sets targeted for tracking reference signal specific operation (see at least para. 107-109 along with fig. 3-4, NOTE (for clarification purposes): e.g. upon UE requesting, BS sends TRS information, which can be CSI-RS, to UE to perform measurements of at least steps 1320 and 1330).
ZHANG differs from the claim, in that, it does not specifically disclose defining an information element; which is well known in the art and commonly used for effectively reducing overhead.
LI, for example, from the similar field of endeavor, teaches mechanism of defining an information element (see at least para. 98, e.g. using at least SSB index or port index, NOTE (for clarification purposes): port index, which may be the index of a CSI-RS port used to form the TRS configuration); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LI into the method of ZHANG for effectively reducing overhead.

Regarding claim 23, ZHANG in view of LI teaches a periodic channel state information reference signal resource is included in one channel state information reference signal resource set of the one or more channel state information reference signal resource sets and an aperiodic channel state information reference signal resource is included in another one channel state information reference signal resource set of the one or more channel state information reference signal resource sets.  (ZHANG, see at least para. 65 and 68 of fig. 8 and 9 respectively, e.g. aperiodic and periodic TRS configurations of fig. 3-4)

Regarding claim 24, ZHANG in view of LI teaches the generating comprises generating a tracking reference signal information parameter via radio resource control 

Regarding claim 25, ZHANG in view of LI teaches the tracking reference signal information parameter comprises at least one of a first element including a Boolean value information element associated with the at least one channel state information reference signal resource for tracking reference signal purposes, a second element including a channel state information reference signal resource channel state information set identifier or synchronization signal block resource indicator, or a third element including at least one channel state information reference signal resource identifier associated with the at least one channel state information reference signal or synchronization signal block resource.  (LI, see at least para. 98, e.g. using at least SSB index or port index)

Regarding claim 26, ZHANG in view of LI teaches generating different combinations of channel state information reference signal resource sets or resources, with or without synchronization signal block resources, to be used as transmission formats for fine time-frequency tracking reference signal; and configuring the user equipment with the different combinations for use as the transmission formats. (ZHANG, see at least para. 48, e.g. TRS and SS-block for measurement and fine time/frequency tracking)

Regarding claims 27, 28, 29, 30, and 31, these claims are rejected for the same reasoning as claims 22, 23, 24, 25, and 26, respectively, except each of these claims is in apparatus claim format.
To be more specific, ZHANG in view of LI also teaches a same or similar apparatus with processor and memory (ZHANG, see at least fig. 16), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 32, this claim is rejected for the same reasoning as claim 22.  To be more specific, one skilled in the art would have known that claim 32 performs reverse procedures of those of claim 22; more specifically, it would be an user equipment (i.e. UE) performs the reverse receiving from and transmitting to an base station (i.e. BS or eNB or gNB) of claim 22.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 22.
To be more specific, ZHANG in view of LI teaches 
receiving an indication, from a network as a part of a channel state information reference signal resource or resource set definition, of at least one of a channel state information reference signal resource or a synchronization signal block resource within one or more channel state information reference signal resource sets used for tracking reference signal purposes (see at least para. 107-109 along with fig. 14 and para. 45, NOTE (for clarification purposes): e.g. upon UE requesting, BS sends TRS information, which can be CSI-RS, to UE for TRS processing); and
NOTE (for clarification purposes): e.g. upon UE requesting, BS sends TRS information, which can be CSI-RS, to UE to perform measurements of at least steps 1320 and 1330).

Regarding claims 33, 34, and 35, in view of claim 32 above, these claims are rejected for the same reasoning as claims 23, 24, and 25, respectively.

Regarding claims 36, 37, 38, and 39, these claims are rejected for the same reasoning as claims 32, 33, 34, and 35, respectively, except each of these claims is in apparatus claim format.
To be more specific, ZHANG in view of LI also teaches a same or similar apparatus with processor and memory (ZHANG, see at least fig. 12), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 40, this claim is rejected for the same reasoning as claim 22 except this claim is in computer-readable medium claim format.
To be more specific, ZHANG in view of LI also teaches a same or similar apparatus with processor and memory (ZHANG, see at least fig. 16), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 41, this claim is rejected for the same reasoning as claim 22 except this claim is in computer-readable medium claim format.
To be more specific, ZHANG in view of LI also teaches a same or similar apparatus with processor and memory (ZHANG, see at least fig. 12), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered.  Regarding independent claims 22, 27, 32, 36, 40, and 41, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.  Examiner offers explanations and reasoning in the following sections.
Regarding independent claim 22, applicant argues that (applicant’s emphasis included, if any):
“More particularly, certain embodiments relate to letting a user equipment know which CSI-RS/SSB resource(s) can be used for tracking. This can be a configuration sent from the network to the user equipment on the RRC layer. For example, claim 1 recites, transmitting an “information element as a part of a channel state information reference signal-resource or resource set definition to indicate, to a user equipment, at least one of a channel state information reference signal resource or a synchronization signal block resource used for tracking reference signal purposes.” The other independent claims have their own unique scope, but recite similar features. Zhang, whether considered individually
or in combination with Li, fails to disclose or suggest at least these features.

Zhang relates to multiplexing of tracking reference signal and synchronization signal block. Zhang mentions that there can be UE-triggered TRS transmissions and Zhang mentions that a tracking reference signal can be processed.

Nevertheless, Zhang only illustrates how the user equipment performs and reports the tracking when it receives a TRS transmission. For example, paragraph [0107] cited in the Office Action states:

[0107] In processing 1310, a TRS transmission may be processed. In processing 1315, an SS-block transmission may be processed. In measuring 1320, a reference signal parameter may be measured based on the TRS transmission and the SS-block transmission.

However, Zhang does not disclose, teach, or suggest any mechanism whereby the UE knows which CSI-RS/SSB resource is the TRS transmission.

Paragraphs [0115] to [0116] of Zhang describe the UL transmission from UE to network carrying information regarding the tracking response. They are completely irrelevant to the DL configuration as recited in the claims. Li does not remedy these deficiencies of Zhang.”  (Remarks, pages 15-16)

Examiner respectfully disagrees.  To be more specific and as clarified in claim 22 rejection above, Zhang in fig. 14 discloses how UE requesting BS to send and identify TRS information, which can be CSI-RS, such as those of fig. 3-4 for TRS processing as in fig. 13.  Therefore, Zhang indeed teaches or suggests letting a user equipment know which CSI-RS/SSB resource(s) can be used for tracking or the similar subject matters recited in claim 22.  The examiner suggests the applicant to review claim 22 rejection above for further detail.

Further, the applicant argues that (applicant’s emphasis included, if any):


The Office Action cited Li, paragraph [0098] as disclosing using an SSB index or a port index. While Li mentions an SSB index, Li does not state that the SSB index is transmitted to the UE to make the UE aware of the resource within one or more resource sets targeted for TRS specific operation. Li merely mentions that the TRS sequence may be based on a PN generator and that SSB is one of a variety of possible parameters that can serve as an initializer of the PN generator. Such disclosure fails to remedy the above-identified deficiencies of Zhang.”  (Remarks, page 16)

The examiner again respectfully disagrees.  To be more specific and as clarified in claim 22 rejection above, Li at least in para. 98 discloses that port index, which may be the index of a CSI-RS port used to form the TRS configuration.  Hence, Li’s teaching can indeed combine with Zhang and remedy Zhang’s deficiency. The examiner again suggests the applicant to review claim 22 rejection above for further detail.

Regarding independent claims 27, 32, 36, 40, and 41, the traversal grounds are same or similar as those recited in claim 22 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 22, 27, 32, 36, 40, and 41, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465